Parker, C. J.
The only question presented in this case relates to the notice given by the overseers of Embden to the overseers of Augusta. The notice is, in general terms, that the family of James Savage had applied for relief; and the objection is, that this is uncertain, inasmuch as the overseers of Augusta might not know what individuals composed that family, so as to provide for their removal or support. And the notice is certainly defective, as it may put the overseers of a town to great inconvenience to undertake the removal *270or the support of a family, without knowing of what number it may be composed.†
But a notice which is deficient, if unanswered or not particularly objected to, may become sufficient by an acceptance of it by the adverse party, or by a waiver of any advantage arising from the deficiency. And the answer given in this case proves clearly that the overseers of Augusta were made acquainted with all the facts which were necessary to be known, to enable them to decide whether that town was liable or not. They reply, that the family of James Savage have no settlement in Augusta ; and they utterly refuse either to remove or to support them, or to pay the expenses which had been incurred. This answer was calculated to satisfy the over-[*309] seers of Embden, that *the point in dispute would be the settlement of the paupers, and that there would be no formal objection with respect to the notice.
It has the appearance of disingenuousness, after appearing to be satisfied with the notice, to make a deficiency of this kind a point of defence against the action. We 'consider the overseers of Augusta as having accepted the notice, and as having waived all objections to its want of particularity.‡

Defendants defaulted.


 Walpole vs. Hopkinton, 4 Pick. 358.— Lanesborough vs. Ashford, 5 Pick 190.


 Paris vs. Hiram, ante, 262. — Shutesbury vs. Oxford, 16 Mass. Rep. 102.